Citation Nr: 0725605	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-24 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma, to include as due to sun exposure or radiation 
exposure.  

2.  Entitlement to service connection for osteoarthritis, to 
include as due to lead exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for basal cell carcinoma and 
osteoarthritis.  


FINDINGS OF FACT

1.  The veteran's basal cell carcinoma was not shown in 
service, first manifested many years after his separation 
from service, and is unrelated to his service or to any 
incident therein.

2.  The veteran's osteoarthritis was not shown in service, 
first manifested many years after his separation from 
service, and is unrelated to his service or to any incident 
therein.  


CONCLUSIONS OF LAW

1.  The veteran's basal cell carcinoma was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.311 (2006).   

2.  The veteran's osteoarthritis was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); see 
also Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

1.  Basal Cell Carcinoma 

The veteran's service medical records are negative for any 
complaints or treatment for any skin-related disability.  At 
a February 1955 separation examination, the veteran made no 
complaints regarding his skin, and examination found his skin 
to have no abnormalities.  Since the veteran's skin was found 
to be normal on separation and there were no recorded 
complaints during a four-year period of service, the Board 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).        

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for basal 
cell carcinoma.  38 C.F.R. § 3.303(b).  The first post-
service clinical evidence of symptoms relating to basal cell 
carcinoma is a July 2000 VA medical report where the veteran 
was concerned about a lesion on the side of his neck.  
Examination revealed that there was a 1/4 centimeter 
erythematous lesion on the right side of his neck with a horn 
type growth extending from it.  The diagnosis was a skin 
lesion.  In a September 2000 VA medical report, the veteran 
complained of a one centimeter irritating skin lesion on the 
right side of his neck that had been there for the past year.  
The skin lesion was excised from his neck, and the veteran 
healed without infection.  

In an August 2001 VA medical report, the veteran complained 
of a lesion on the left hand dorsum, right arm, and right 
scalp.  The diagnosis was rule out squamous cell carcinoma, 
and the physician performed a shave biopsy of the left hand, 
right arm, and right scalp.  A November 2001 VA medical 
report showed that the veteran had multiple lentigos on his 
arms and forehead.  The diagnosis was squamous cell carcinoma 
of the left hand and right arm.  A few weeks later, the 
veteran reported a small raised lesion with a central 
indentation in his right outer ear.  It was not painful but 
very pruritic.  In a February 2002 medical report, the 
veteran complained of a spot on his head that he wanted the 
physician to examine.  The physician found a one centimeter 
lesion on the right upper occipital area that appeared white 
and scaly with clear margins.  A July 2002 medical report 
showed the veteran complaining of ear pain.  His tympanic 
membranes were bulging with purulent yellow drainage, and he 
had a small sore in the right ear canal.  

An August 2002 medical report revealed that the veteran had a 
history of squamous cell carcinoma of the right arm and left 
hand and actinic keratosis.  He had a scaly area in his 
scalp, a lesion inside the right ear that swelled up and 
bled, and raised discolored areas on his back and chest.  The 
diagnostic assessment was rule out basal cell carcinoma of 
the right conchal bowl and lentigo versus lentigo maligna.  
The physician performed a shave biopsy on the right conchal 
bowl and a punch biopsy on the left back.  In an October 2002 
medical report, the veteran's right conchal bowl lesion was 
biopsied and found to be a basal cell carcinoma.  The veteran 
denied any otalgia, otorrhea, dysphagia, odynophagia, weight 
loss, voice changes, or neck lesions.  The physician excised 
the basal cell carcinoma of the right conchal bowl.  The 
pathology report showed that the basal cell carcinoma 
extended to deep margin and lateral margin.  In a November 
2002 medical report, the veteran underwent an elective re-
excision of the basal cell carcinoma with split-thickness 
skin graft to the resultant lesion.  

An August 2003 VA medical report showed the veteran 
complaining of a lesion on the left side of his nose that 
bled when he picked that area and lesions on his left and 
right temple, upper chest, and back.  Examination revealed 
hyperkeratotic lesions on the dorsum of the hands and arms 
and right and left temple.  There was a papule on the left 
nose.  The diagnosis was actinic keratosis and rule out basal 
cell carcinoma of the left nose.  The veteran underwent 
cryosurgery of the hyperkeratotic lesions and a shave biopsy 
of the left nose.  In a September 2003 medical report, the 
biopsy of the left nose lesion showed a diagnosis of bowenoit 
actinic keratosis.  

In a May 2006 letter, the veteran's private physician stated 
that she found in her research that submarine mechanics like 
the veteran were exposed to asbestos, non-ionizing radiation, 
ultraviolet radiation, lead, noise from turbine engines, and 
heat and heavy physical work in hot environments.  She stated 
that the veteran suffered from squamous cell carcinoma of the 
skin, which was a direct result of ultraviolet radiation.  
She opined that although the veteran might have developed at 
least some of his current conditions over his lifetime, the 
severity of his conditions were likely to have been created, 
accelerated, and/or exacerbated by the hazardous conditions 
he was exposed to during service.           

The veteran testified before a DRO in May 2006.  Testimony 
revealed that the veteran was first diagnosed with cancer 
approximately four or five years previously.  He testified 
that in researching basal cell carcinoma, he found that the 
manifestation of skin cancer from sun exposure could occur 
anywhere from ten to fifty years.  He reported that since 
discharge from service, he had not been exposed to sun 
because he had remained in buildings for almost his entire 
career.  He testified that he spent a lot of time outdoors 
every day working on and repairing submarines as a mechanic 
during service but never had heat stroke or heat exhaustion.  
He reported that he grew up on a farm and worked as a farmer 
before enlisting in the military and was exposed to the sun 
daily.  He also testified that he did not wear any sunscreen 
during service and was never treated for sunburns.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board places minimal probative value on the May 2006 
medical opinion from the veteran's private physician.  While 
the physician related the veteran's basal cell carcinoma to 
his period of active service, this appears to have been based 
primarily upon a history provided by the veteran, rather than 
upon a review of the evidence of record.  The filtering of 
the veteran's account of his military service through his 
physician does not transform the veteran's account into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

Additionally, the Board finds that the opinion is not 
supported by adequate rationale, as the impact of the 
veteran's pre-service sun exposure when he grew up and worked 
on a farm was not addressed.  If the examiner does not 
provide a rationale for the opinion, this weighs against the 
probative value of the opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence or 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  
   
Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current basal cell carcinoma.  In addition, there was no 
evidence of exposure to radiation during service, so 
presumptive service connection for basal cell carcinoma is 
not warranted.  

The veteran contends that his current basal cell carcinoma is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's basal cell carcinoma is in July 2000, 
approximately 45 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's basal 
cell carcinoma developed in service.  Therefore, the Board 
concludes that the basal cell carcinoma was not incurred in 
or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran testified before a Decision Review Officer (DRO) 
in May 2006.  Testimony revealed that he was stationed at 
Pearl Harbor during service and underwent radiation detection 
training.  He testified that he wore a protective suit and 
was trained to locate radiation-exposed equipment with a 
Geiger counter and decontaminate it but was never exposed to 
radiation himself.  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, there are specific diseases that may be 
presumptively service connected if manifest in a radiation-
exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-risk 
activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. § 3.309 
(d)(3).  In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
The evidence does not show that the veteran participated in a 
radiation-risk activity; therefore, this provision is not 
applicable in this case.

Second, other "radiogenic" diseases, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), found five years 
or more after service in an ionizing radiation-exposed 
veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service, or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence that supports that finding.  
38 C.F.R. § 3.311(b)(4).  

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest 5 years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  While skin cancer is listed as a 
radiogenic disease, the veteran cannot be said to have been 
"radiation-exposed" as defined by the regulations and this 
provision is not for application.  

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding 
that the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, 98 Stat. 2724, 2727-29 
(1984) does not preclude a veteran from establishing service 
connection with proof of actual direct causation).  As 
discussed above, the preponderance of the medical evidence 
weighs against a finding of direct service connection.  
Therefore, the claim for skin cancer is denied.

2.  Osteoarthritis 

The veteran contends that during service he dismantled, 
cleaned, reassembled, charged, and discharged lead acid 
submarine batteries.  He asserts that this lead exposure 
resulted in bone problems, now diagnosed as osteoarthritis.  

The veteran's service medical records are negative for any 
complaints or treatment for arthritis.  On separation 
examination in February 1955, the veteran made no complaints 
regarding arthritis, and his joints were found to have no 
abnormalities.  Since the veteran's joints were found to be 
within normal limits on separation and there were no recorded 
complaints during a four-year period of service, the Board 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).        

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
osteoarthritis.  38 C.F.R. § 3.303(b).  The first post-
service clinical evidence of symptoms relating to arthritis 
is a February 2000 lumbar spine x-ray that showed the lumbar 
vertebrae in good alignment, an anterior compression fracture 
of the L1 vertebra with loss of approximately one-third its 
anterior height, and prominent end-plate degenerative 
spurring from the T12-L1 and L1-2 disk spaces.  

In a March 2000 VA medical report, the veteran complained of 
low back pain relating to a September 1998 accident where he 
fell off of a horse and landed on his sacral area.  The 
physician noted that he had a history of degenerative 
arthritis.  Examination revealed mild tenderness to palpation 
in the low lumbar paraspinal muscles, and range of motion was 
approximately 25 percent restricted in all planes with pain 
on extremes of range of motion.  

A cervical spine x-ray showed mild to moderate hypertrophic 
degenerative disease with mild to moderate narrowing of the 
neural foramina of C3-C4 and C5-C6 on the left.  There was 
chronic, mild loss of height of the body of C5 and mild disk 
space narrowing at C5-C6.  A CT scan of the lumbar spine 
showed intact nerve roots and borderline spinal stenosis.  
There was mild circumscribed bulging disk with mild 
impingement to the thecal sac at L3-L4, L4-L5, and L5-S1 
disks.  There was mild hypertrophic degenerative disease at 
L4-L5.  The diagnostic assessment was an L1 compression 
fracture and degenerative arthritis of the lumbosacral spine 
with chronic, intermittent low back pain.        

A July 2002 VA medical report showed the veteran complaining 
of right foot pain.  An x-ray of the right foot revealed that 
the visualized osseous structures appeared intact with no 
evidence of fracture or productive or destructive bone or 
joint disease.  There were calcaneal spurs evident projecting 
both along the plantar surface and superiorly.  In a November 
2002 medical report, the veteran complained of right foot 
pain and left hip pain.  An x-ray of the left hip revealed 
moderate osteoarthritis.  There was mild loss of volume of 
the femoral head that was suggestive of early aseptic 
necrosis.  There was no fracture or dislocation.  

In a January 2003 medical report, the veteran reported that 
his left hip hurt when he walked and there was a shooting 
pain down his leg.  He stated that he had been diagnosed with 
sciatica pain.  The diagnoses were limb length discrepancy 
and right arch pain.  An April 2003 medical report showed the 
veteran complaining of worsening left hip pain.  He reported 
that the pain was constant and was not worse or better at any 
time of day.  He denied numbness and tingling of extremities 
and radiation of pain down the leg.  

Examination revealed an observable limp.  There was full 
range of motion in the right hip without pain.  Left hip 
flexion was decreased at 90 degrees, internal rotation was 
decreased at 15 degrees, and external rotation was severely 
decreased at 20 degrees.  There was full range of motion in 
right hip abduction.  Left hip abduction was decreased at 30 
degrees.  Lumbar forward flexion was decreased at 45 degrees, 
backward extension was decreased at 10 degrees, right lateral 
flexion was slightly decreased, and left lateral flexion was 
severely decreased at less than 10 degrees.  The diagnosis 
was left hip osteoarthritis.  

In a May 2003 medical report, the veteran complained of his 
left hip pain worsening, especially on a particular position 
when he walked.  Examination revealed an antalgic gait and 
marked restriction of motion in all planes of the left hip.  
There were no rotational movements or extension.  Flexion was 
possible to 80 degrees, abduction was possible to about 20 
degrees, and adduction was possible to about 10 degrees.  A 
left hip x-ray showed severe narrowing of the joint space 
with degenerative joint disease in the acetabular fossa and 
further deterioration than the previous year.  

The physician found that the veteran's degenerative joint 
disease was stable.  He also diagnosed the veteran with left 
hip pain, rule out avascular necrosis and recommended a total 
hip arthroplasty.  An October 2003 medical report showed the 
veteran complaining of severe and at times incapacitating hip 
pain.  He was prescribed some narcotic pain medication as he 
awaited hip replacement.  

A podiatrist stated in a January 2004 letter that he could 
not make the assumption that lead was instrumental in the 
veteran's foot condition.  He opined that the veteran should 
attempt to make the correlation that lead caused the 
deterioration of the bones, which ultimately necessitated the 
hip replacement.  He further opined that the veteran should 
show that the hip replacement probably led to the limb length 
discrepancy and the foot condition.  He stated that an 
orthopedic surgeon could verify that lead has been shown to 
cause bone deterioration, but medical evidence was required 
in order to assert that lead caused the veteran's foot 
condition.  

In a May 2006 letter, the veteran's private physician stated 
that she found in her research that submarine mechanics like 
the veteran were exposed to asbestos, non-ionizing radiation, 
ultraviolet radiation, lead, noise from turbine engines, and 
heat and heavy physical work in hot environments.  She stated 
that the veteran suffered from aseptic necrosis of the hip 
and overall weakness of bones.  

She further reported that when lead entered the body, it 
caused bones to weaken.  She opined that although the veteran 
might have developed at least some of his current conditions 
over his lifetime, the severity of his conditions were likely 
to have been created, accelerated, and/or exacerbated by the 
hazardous conditions he was exposed to during service.  She 
also opined that he was at a higher than average risk of 
developing additional medical ailments as a result of his 
exposure to asbestos and lead.  

The veteran submitted numerous articles regarding lead 
poisoning, assessment of blood lead levels, and blood lead 
level testing.  These articles provided, in pertinent part, 
that the standard elevated blood lead level for adults, 
according to the Center for Disease Control, is 25 micrograms 
per deciliter of whole blood.  Furthermore, these reports 
stated that every adult has accumulated some lead 
contamination from lead paint, air emissions from leaded car 
exhaust, pollution from smelters, and drinking water that 
comes from lead pipes and other plumbing fittings.  

Another report showed that a study held between 1976 to 1980 
revealed that the median blood lead level for the entire 
United States population was 13 micrograms per deciliter.  
The veteran's May 2006 blood lead level test revealed only 2 
micrograms of lead per deciliter of blood.    

The veteran testified at a May 2006 hearing before a DRO.  
Testimony revealed that the veteran worked on dismantling and 
recharging lead acid submarine batteries during service.  He 
testified that he had done research that showed that lead 
could cause deterioration of the bones.  He reported that he 
had had no arthritic problems during active duty and that the 
only time he had ever been exposed to lead was during 
service.  He further stated that he began to have arthritic 
problems in the 1990s.    

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place low probative value on the May 
2006 medical opinion from the veteran's private physician.  
While the physician related the veteran's osteoarthritis to 
his period of active service, this appears to have been based 
primarily upon a history provided by the veteran, rather than 
upon a review of the evidence of record.  The filtering of 
the veteran's account of his military service through his 
physician does not transform the veteran's account into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

Additionally, the Board finds that the opinion is not 
supported by adequate rationale.  No explanation was given as 
to the veteran's current low blood lead level, and the impact 
of post-service sources of lead exposure were not addressed.  
If the examiner does not provide a rationale for the opinion, 
this weighs against the probative value of the opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current osteoarthritis.  In addition, arthritis was not 
diagnosed within one year of separation, so presumptive 
service connection for arthritis is not warranted.  

The veteran contends that his current osteoarthritis is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's osteoarthritis is in February 2000, 
approximately 45 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's 
osteoarthritis developed in service.  Therefore, the Board 
concludes that the osteoarthritis was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  

The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Here, the RO sent correspondence in September 2002, prior to 
the initial adjudication of the claims.  This document 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

Further, the Board notes that additional (post-adjudication) 
VCAA notice was provided to the veteran in August 2006 and 
November 2006.  The purpose behind the notice requirement has 
been satisfied and the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

With respect to the Dingess requirements, in a November 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish 
disability ratings and the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the August 2006 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained medical examinations in 
relation to these claims because there is no competent 
evidence that the appellant's diagnosed disorders are the 
result of any event, injury, or disease in service.  See 
38 C.F.R. § 3.159(c)(4) (2006).  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.  


ORDER

Service connection for basal cell carcinoma, to include as 
due to sun exposure or radiation exposure, is denied.  

Service connection for osteoarthritis, to include as due to 
lead exposure, is denied.  



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


